Citation Nr: 0433919	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1978 and March 1985 to March 1987.  He also served on active 
duty for training from February to September 1981..

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for 
pancreatitis and a stomach disability.

The case was remanded in March 2001 for additional 
development.  In a June 2003 rating action and supplemental 
statement of the case, the RO granted service connection for 
pancreatitis with sphincter of Oddi dysfunction; thus, that 
issue is no longer before the Board.  

The Board notes that the only issue currently before the 
Board is entitlement to service connection for stomach 
disability.  If the veteran is also seeking service 
connection for esophageal or intestinal disability, he should 
so inform the RO, which should respond appropriately to any 
clarification provided.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  The veteran currently has no chronic disability of the 
stomach.


CONCLUSION OF LAW

Stomach disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of peptic 
ulcer disease during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

When this case was before the Board in March 2001, it was 
remanded for RO compliance with the VCAA.  Thereafter, the 
veteran was sent a letter in August 2001 providing the notice 
required under the VCAA and the implementing regulations.  
Although the RO did not specifically inform the veteran that 
he should submit any pertinent evidence in his possession, it 
informed him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.

Accordingly, to this extent, the Board is satisfied that the 
RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  Therefore, in the Board's opinion, the RO 
properly processed the claim after complying with the notice 
requirements of the VCAA and the implementing regulations.

The record also reflects that the veteran's service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Accordingly, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests peptic ulcer 
disease to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service medical records show that the veteran was treated for 
gastritis and gastroenteritis but do not show that he was 
found to have a chronic stomach disorder.  His stomach was 
found to be normal on examination for discharge in January 
1987.

There is no post-service medical evidence documenting the 
presence of any stomach disorder until 1999.  The medical 
evidence documents frequent treatment of the veteran 
beginning in 1999 for abdominal symptoms, attributed to 
various diagnoses, including pancreatitis, peptic ulcer 
disease, esophagitis, esophageal ulcers and irritable bowel 
syndrome.  

On a VA examination in September 1999, intermittent 
pancreatitis, gastritis and peptic ulcer disease were 
diagnosed by history.  The examiner stated that the 
intermittent pancreatitis was historically related to alcohol 
intake and that the veteran's symptoms were believed to be 
due to pancreatitis.

Pursuant to the Board's remand directive, the veteran was 
afforded another VA examination in May 2002.  The diagnoses 
were:  sphincter of Oddi dysfunction, type I, status post 
endoscopic sphincterotomy; and irritable bowel syndrome plus 
generalized gastrointestinal motility disorder.  The examiner 
opined that it was at least as likely as not that the 
diagnosed disorders were exacerbated by or related to the 
veteran's abuse of alcohol in service.  

In an addendum to the examination report, the examiner stated 
that the sphincter of Oddi dysfunction can be caused by 
anything that causes acute pancreatitis, such as alcohol, 
passage of a gall stone, trauma and infection.

Pendoscopy at a private hospital in July 2003 disclosed 
evidence of esophageal ulcers and duodenal erosions.

The veteran was hospitalized in a VA facility in November and 
December 2003 because of abdominal pain and depression.  A 
KUB of the abdomen was negative.  In addition, an upper 
gastrointestinal series disclosed no organic pathology of the 
esophagus, stomach or duodenum.  The diagnoses included 
chronic abdominal pain, possibly psychogenic in origin; major 
depressive disorder with psychotic features; cocaine and 
cannabis abuse; history of alcohol abuse; and history of 
gastritis, esophagitis and peptic ulcer disease.

In February 2004, the veteran was hospitalized at a private 
hospital because of epigastric-abdominal pain.  He underwent 
surgery for cholecystitis and cholelithiasis.  

The veteran was admitted to a VA facility in April 2004 
because of abdominal pain.  The pain improved with hydration.  
An extensive work up was not performed since this had been 
done during his recent VA hospitalization.  Nausea, vomiting 
and abdominal pain were diagnosed.  A VA examination for 
compensation purposes was also performed during this 
hospitalization.  The examiner noted that the veteran's 
admitting physicians did not believe that the veteran's 
symptoms were secondary to pancreatitis.  The examiner also 
noted that the most recent evaluation disclosed no stomach 
lesions and that the veteran's physicians and one of his 
psychiatrists have considered the possibility that his 
symptoms were psychogenic.  With respect to whether the 
stomach symptoms were related to pancreatitis, the examiner 
stated that pancreatitis does not produce organic lesions in 
the esophagus, stomach, or duodenum, but that abdominal pain, 
nausea and vomiting can be symptoms of pancreatitis.

As noted above, the veteran has already been granted service 
connection for pancreatitis and sphincter of Oddi 
dysfunction.  There is some evidence of other, non-stomach 
disorders resulting in abdominal symptoms; however, all of 
the recent evaluations have disclosed no objective evidence 
of any stomach pathology.  A psychogenic basis for the 
veteran's symptoms is suspected.  The veteran has been denied 
service connection for psychiatric disability, and a claim 
for service connection for psychiatric disability is not 
currently before the Board.  Since the preponderance of the 
medical evidence demonstrates that the veteran currently has 
no chronic stomach disorder, the claim must be denied.


ORDER

Entitlement to service connection for stomach disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



